The board of county commissioners of Bonneville County, in fixing the salaries of various county officers, as required to do by statute (C. S., sec. 3699), lowered the salaries of certain of such officers, and from the action of the board appeals were taken to the district court. After a hearing in the district court the order of the board of commissioners was modified and the salaries increased, or put back to the scale in effect before the board made its order decreasing them, with the exception of the office of probate judge, the salary of which the court increased $300 more than was provided for by the board.
It is contended on the appeal here that the district court erred in amending the order theretofore made by the commissioners, in that there was not sufficient evidence introduced at the trial to justify the court in holding that the board had abused its legal discretion in fixing the salaries, and that the district judge substituted his discretion and judgment for the discretion of the commissioners.
C. S., sec. 3509, provides that an appeal may be taken from any act, order or proceeding of the board of county commissioners, and C. S., sec. 3512, provides that upon the appeal the matter must be heard anew, and the act, order or proceeding so appealed from may be affirmed, reversed or modified.
Under the section last above mentioned (C. S., sec. 3512) it has been held that evidence should be received on the issue involved. (Fisher v. Commrs. of Bannock County, 4 Idaho 381,39 P. 552; Latah County v. Hasfurther, 12 Idaho 797,88 P. 433.) It has been said that "heard anew," as used in the statute, means that the cause shall be retried in the district court as though originally brought in said court. (Gardner v.Blaine Co., 15 Idaho 698, 99 P. 826.)
The district court heard evidence upon the matter and the commissioners did not. The court found, from the evidence, that the commissioners did not take into consideration *Page 818 
many things concerning the duties and responsibilities of the different offices.
In an early case upon the same question, Reynolds v. Board ofCommrs., 6 Idaho 787, 59 P. 730, this court said: " . . . . the interests of all — both office-holder and taxpayer — demand that salaries should be fixed at such sums as will reasonably compensate each officer for his time and labor, taking into consideration the qualifications necessary to be possessed by each county officer, and the responsibilities of his office. All of these matters should be carefully investigated and determined by the board of commissioners. The board should exercise the discretion vested in it with due regard for the rights of all parties concerned. It was not intended by the legislature that the action of the board of commissioners should be final, or that such board might act arbitrarily, through mere whim or caprice."
The board is vested with judicial discretion, and is called upon to exercise that discretion in acting under the particular statute here involved. Discretion may be said to be nice discernment, and judgment directed by circumspection. In concluding that the board of commissioners failed to use discretion, or abused its discretion, it is proper to infer that the court was of the opinion that the decision of the board was against reason and evidence.
"An abuse of discretion . . . . is really a discretion exercised to an end or purpose not justified by, and clearly against reason and evidence." (Murray v. Buell, 74 Wis. 14,41 N.W. 1010.)
In using discretion, therefore, it would appear to be the duty of the board to make proper investigation of the peculiar circumstances of the case concerning which it proposes to take action, — in the case at bar to take into consideration the qualifications and responsibilities of the different offices, the amount and character of the labor to be performed, etc.
The statement is contained in the majority opinion that "the weight of the evidence undoubtedly was that the salaries should not have been lowered." Evidence is one of *Page 819 
the things to be considered by the court in determining whether or not there has been an abuse of discretion, and if upon the trial anew in the district court evidence is produced which shows that the board did not properly exercise its discretion and that its order was against what was reasonable in the premises, then it would seem to be the logical and sensible thing to do to have the order reversed and allow the board to make the right kind of investigation, with sufficient information before it, in order to act intelligently, or affirm the judgment of the district court.